PER CURIAM.
Appellant argues that a $3,000 jury verdict was grossly inadequate, and that the trial court therefore erred in denying her motion for a new trial. We agree, because, although some of her injuries alleged to have resulted from this accident may have existed before the accident, even defendant’s physician admitted that plaintiff had a permanent disability as a result of an ankle injury caused by this accident, and the surgical expenses for the ankle alone exceeded the verdict. See Shelly v. Hartford Casualty Ins. Co., 445 So.2d 415 (Fla. 4th DCA 1984). We therefore reverse and remand for a new trial on damages.
GLICKSTEIN, WARNER and KLEIN, JJ., concur.